Citation Nr: 0203648	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  01-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Whether the appellant has filed a timely substantive appeal 
for his claim for service connection for multiple 
disabilities, to include chipped/compressed vertebrae/disk; 
shortened left leg with pains in the feet, calves, knees, 
hips, buttocks, back, hands, elbows and shoulders; and neck 
misalignment.

(The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
depression will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983.

This appeal arose from a July 1999 rating decision of the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for multiple disabilities, to include 
chipped/compressed vertebrae/disk; shortened left leg with 
pains in the feet, calves, knees, hips, buttocks, back, 
hands, elbows and shoulders; and neck misalignment.  The 
veteran testified at a personal hearing at the RO in November 
2000; the hearing officer issued a decision in January 2001.

In November 2001, after reviewing the record, the Board of 
Veterans' Appeals (Board) sent notice to the veteran and his 
representative that the timeliness of the veteran's 
substantive appeal was the issue for consideration on appeal.  
No reply from the veteran or his representative is of record.  
The Board has proceeded accordingly.

The Board is undertaking additional development on the issue 
of whether new and material evidence has been submitted to 
reopen the claim for service connection for depression 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO denied the veteran's claims by rating actions 
dated in July and November 1999 and January 2001; he and his 
representative were informed of the decisions and of his 
appellate rights by letters dated in July and December 1999 
and January 2001.

2.  The veteran testified at a personal hearing in November 
2000; this testimony was accepted as his notice of 
disagreement (NOD) with the denial of service connection for 
multiple disabilities, to include chipped/compressed 
vertebrae/disk; shortened left leg with pains in the feet, 
calves, knees, hips, buttocks, back, hands, elbows and 
shoulders; and neck misalignment.

3.  A statement of the case (SOC) was issued to the veteran 
and his representative on January 26, 2001.

4.  The veteran's substantive appeal, VA Form 9, was received 
on September 21, 2001, more than one year after the July and 
December 1999 notifications of the July and November 1999 
rating actions, more than 60 days after the issuance of the 
January 2001 SOC and limited the appeal to the sole issue of 
service connection for depression.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing the July and 
November 1999 and January 2001 RO decisions which denied the 
claim of service connection for multiple disabilities, to 
include chipped/compressed vertebrae/disk; shortened left leg 
with pains in the feet, calves, knees, hips, buttocks, back, 
hands, elbows and shoulders; and neck misalignment.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Pursuant to applicable law and regulation, an 
appeal to the Board consists of a timely filed NOD and a 
timely filed substantive appeal received in response to a 
SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2001).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
must consist of a properly completed VA Form 9 (substantive 
appeal) or other correspondence containing the necessary 
information.  If the SOC addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues, or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.

The claimant/veteran has one year from the date of 
notification of the rating decision to file a NOD to initiate 
the appeal process.  38 U.S.C.A. § 7105(b)(1).  In order to 
complete the appeal, however, a claimant must file a 
substantive appeal within sixty days of the mailing date of 
the SOC, or within the remaining time, if any, of the one-
year period following notification of the rating decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In the instant case, the RO denied entitlement to service 
connection for multiple disabilities, to include 
chipped/compressed vertebrae/disk; shortened left leg with 
pains in the feet, calves, knees, hips, buttocks, back, 
hands, elbows and shoulders; and neck misalignment in a 
rating action issued in July 1999.  The veteran and his 
representative were notified of this decision and of the 
veteran's appellate rights in 


correspondence dated later that month.  A November 1999 
rating decision denied 
service connection for a low back condition/compression, mid 
back condition, neck condition/misalignment, hip condition 
and pains in the left foot.  Notice of the action taken was 
sent to the veteran and his representative by letter in 
December 1999.  The veteran testified at a personal hearing 
at the RO in November 2000; this testimony was accepted by 
the RO as a timely NOD with the July and November 1999 rating 
decisions.  A January 2001 rating decision denied service 
connection for multiple disabilities of low back condition, 
mid back condition, neck condition, hip condition, pain in 
the calves, knees, buttocks, hands, elbows, shoulders and 
feet.  The veteran and his representative were notified 
thereof by letter dated later that month.  Thereafter, on 
January 26, 2001, the veteran and his representative were 
sent the SOC.  The RO enclosed the VA Form 9, and noted that 
the accompanying instructions informed him of what he needed 
to do, and the amount of time he had to do it in, in order to 
continue his appeal.  The veteran filed his substantive 
appeal on September 21, 2001.  In the substantive appeal, the 
veteran specifically limited the issues on appeal to service 
connection for depression only.

Even accepting that the November 2000 hearing testimony 
constituted a timely NOD to both the July and November 1999 
ratings, it is clear that the veteran did not file his 
substantive appeal within the one year time period following 
the July 1999 notification or the December 1999 notification 
of the November 1999 rating action or within the 60 day time 
period following the issuance of the January 2001 SOC.  
Because he specifically limited the September 2001 VA Form 9 
to the issue of service connection for depression, this 
document cannot be considered a timely substantive appeal 
from the January 2001 rating on the issues set forth on the 
title page herein.  The Board doesn't consider the October 
2001 VA Form 646 or the October 2001 Informal Hearing 
Presentation as a timely substantive appeal from the January 
2001 rating decision as neither document purports to be a 
substantive appeal and the former, in fact, indicates the 
veteran perfected the appeal with the September 2001 VA Form 
9.  Therefore, there is no doubt from this record that the 
veteran failed to file a timely substantive appeal from any 
rating action with respect 


to the issues of service connection for multiple 
disabilities, to include 
chipped/compressed vertebrae/disk, shortened left leg with 
pains in the feet, calves, knees, hips, buttocks, back, 
hands, elbows and shoulders and neck misalignment.  
Additionally, there is no suggestion in the record that the 
veteran filed a timely request for extension of time to file 
his substantive appeal.  38 C.F.R. § 20.303 (2001).

If there is a failure to comply with the law or regulations, 
it is incumbent upon the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105, 7108; Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy, supra, at 556.  
Jurisdiction does indeed matter, and it is not "harmless" 
when VA, during the adjudication process, fails to consider 
the threshold jurisdictional issues.  Id.  

As the veteran failed to perfect a timely appeal with respect 
to the RO's denials of service connection for multiple 
disabilities, to include chipped/compressed vertebrae/disk; 
shortened left leg with pains in the feet, calves, knees, 
hips, buttocks, back, hands, elbows and shoulders; and neck 
misalignment, the Board does not have jurisdiction to review 
the claim and pursuant to the Board's authority under 
38 U.S.C.A. § 7105(d)(3), this claim must be dismissed for 
failure to file a timely substantive appeal. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2001).

Finally, the Board notes that the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 (West Supp. 
2001)) are not for application since this case involves 
solely the interpretation and application of the governing 
statute.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

No timely substantive appeal is of record, and the Board is 
without jurisdiction of the claim to establish service 
connection for multiple disabilities, to include 
chipped/compressed vertebrae/disk; shortened left leg with 
pains in the feet, calves, knees, hips, buttocks, back, 
hands, elbows and shoulders; and neck misalignment; the 
appeal of these issues is dismissed.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

